                          Case 1:15-cv-05814-JPO Document 140 Filed 11/26/18 Page 1 of 2




   www.pecklaw.com            Kevin J. O’Connor
                                     Partner
          70 Grand Avenue
                              VIA ECF
     River Edge, NJ 07661
          tel. 201.343.3434
          fax 201.343.6306    November 26, 2018

                              Hon. J. Paul Oetken
             New York, NY     United States District Judge
          Los Angeles, CA     Southern District of New York
San Francisco Bay Area, CA    40 Foley Square, Room 2101
         Washington, D.C.     New York, NY 10007
                 Miami, FL
               Chicago, IL    Re:     CMG Holdings Group, as successor to XA
            River Edge, NJ            The Experiential Agency, Inc. v. Wagner et al
                Austin, TX            Docket Number: 1:15-cv-05814-JPO
                Dallas, TX            Our File No: 11372/398630
              Houston, TX
                Devon, PA     Dear Judge Oetken:

                              This firm represents Plaintiff CMG Holdings Group, as successor to XA The
                              Experimental Agency, Inc. (“XA” or “Plaintiff”) and Third-Party Defendants Glenn
             International    Laken and Alexis Laken (“Third-Party Defendants”) in the above-referenced action
                 Alliances    against Defendants Joseph Wagner, Hudson Gray, LLC, Darren Andereck, Jessie
                              Lomma, Michael Day, Jean Wilson, Estelle Pizzo, Studio AG, LLC, Remegio
                              Gudin and Mixed Company, Inc. (“Defendants”).
                    Beijing
                    Bogota
                              I am constrained to respond to the submission late today by Mr. Matthews, on
              Buenos Aires
                              behalf of Defendants, of a declaration of a witness, David Tuma, purportedly in
           Guatemala City
                              support of a letter motion for discovery, which declaration is dated November 21,
                      Lima    2018.
                   London
                 Managua      The same attorney who chided me previously for writing to the Court in connection
               Mexico City    with our initial retention without consulting him, has just engaged in yet another act
              Panama City     of sand bagging. Your Honor should know that Mr. Matthews has done this
              Port of Spain   repeatedly to me in the short time that I have been in this case, and his actions are
                 San Jose     nothing short of egregious. By way of example, he showed up for the deposition of
             San Salvador     a non-party witness in Hope Arkansas (Douglas Mohler), who is a business partner
                  Santiago    of Mr. Wagner and who has corroborated many of the claims made by XA in this
                Sao Paulo     matter. Mr. Matthews showed up at the deposition with a binder under his arm and
               Tegucigalpa    proceeded to show the witness literally hundreds of pages of documents that had
                Vancouver     never been produced in discovery. Within those documents were a few documents
                              that contained personal emails of the witness that the witness testified had been
                              stolen from his email from Mr. Wagner. Mr. Matthews actually included an email
         Case 1:15-cv-05814-JPO Document 140 Filed 11/26/18 Page 2 of 2




Hon. J. Paul Oetken
United States District Judge
November 26, 2018
Page 2


that had the witness’ full banking account number and routing number! The witness has vowed
to bring an ethics complaint against Mr. Matthews, and I understand that that is under way.

This latest move is disturbing. Defendants did not identify Mr. Tuma on their Rule 26
Disclosures, and they have spent the better part of three years hiding emails with him, invoices
and other documentation showing Mr. Tuma’s involvement in fraud. They secured a declaration
from Mr. Tuma nearly a week ago and then sat on it until the late afternoon before a conference
with the Court. They produced the declaration weeks after the close of discovery, and now ask
the Court to consider that declaration as part of a misguided application for something that still
escapes me.

In sum, it is respectfully submitted that the Tuma declaration should be stricken and not
considered tomorrow at the conference.

Respectfully submitted,

/s/ Kevin J. O’Connor, Esq.

Kevin J. O’Connor, Esq.
cc:    All counsel of record (by ECF)
